Title: The Comte de Vergennes to John Adams: A Translation, 25 July 1780
From: Vergennes, Charles Gravier, Comte de
To: Adams, John


        
         Versailles, 25 July 1780
        
        I have received, sir, the letter that you did me the honor to write on the 17th of this month. I have read it with the utmost attention and in order to make my reply all the more exact, I have placed in the margin each of the points which appear to merit observations on my part. You will see there, sir, that I still think that the moment to communicate your plenipotentiary powers to Lord Germaine has not yet arrived and the grounds upon which I base my opinion. I doubt not that you will feel the force of them and that they will determine you to think as I do. But if that should not be the case, I request and require you in the name of the King to communicate your letter and my reply to the United States and suspend, until you shall receive orders from them, vis-à-vis the English ministry. I shall, on my part, send my observations to America so that M. de La Luzerne may communicate them to the members of Congress, and I am persuaded that that assembly will judge the opinion of the Minister of France worthy of some attention and will not fear that, by adopting it as the rule of its conduct, it is neglecting or betraying the interests of the United States.
        
         I have the honor to be very sincerely, sir, your most humble and most obedient servant.
         De Vergennes
        
       